Citation Nr: 1608091	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-37 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbia, Missouri



THE ISSUE

Entitlement to payment or reimbursement of medical transportation expenses incurred on August 9, 2009.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 decision by the Department of Veterans Affairs Medical Center (VAMC) in Columbia, Missouri.

In June 2013 the Board remanded the file to the Agency of Original Jurisdiction (AOJ) for additional development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  On August 9, 2009, the Veteran was transported by ambulance from a private medical facility to a VA medical facility due to urosepsis related to a prostate condition.  

2.  At the time the transportation service was provided the Veteran was not service-connected for a prostate disorder, and his transportation was not otherwise in response to a service-connected disability.  

3.  At the time the service was provided the Veteran was not rated at 30 percent or more for service-connected disabilities, was not receiving VA pension benefits and was not traveling in relation to a VA compensation and pension examination.


CONCLUSION OF LAW

The requirements for payment or reimbursement of medical transportation expenses incurred on August 9, 2009, have not been met.  38 U.S.C.A. § 111 (West 2014); 38 C.F.R. § 70.10 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), established an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of the evidence he or she should submit and of the assistance VA will provide to obtain evidence on the claimant's behalf.  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  

In this case, the governing statute is 38 U.S.C.A. § 111; the rules governing VA notice and assistance upon receipt of a claim for benefits as outlined in 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159 do not apply to claims for benefits provided under chapters other than Chapter 51.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  Nonetheless, the Board finds the Veteran has been afforded appropriate notice and assistance in regard to his present claim on appeal.  In regard to notice, the decision on appeal and the subsequent Statement of the Case (SOC) and Supplemental SOC (SSOC) advised him of the reasons his claim had been denied, and the Veteran had ample opportunity to respond before the case was certified to the Board for appellate review.  Neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009 (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Veteran has also been afforded adequate process under 38 U.S.C.A. § 7105 in regard to his appeal.  The Board remanded the case in June 2013 to have the AOJ pursue VA and private treatment records relating to the Veteran's medical situation on the day in question, and those records have been obtained and associated with the file.  All relevant medical records - in this case, the records from Lake Regional Health System, Truman VA Hospital and the ambulance service itself - have been obtained.  The Veteran has not identified any existing evidence that should be procured before the issue on appeal is adjudicated, and the Board is unaware of any such outstanding evidence.   The Veteran has been informed of his entitlement to a hearing before the Board but has declined.

For the reasons set forth above, no further notification or assistance is necessary, and the Veteran is not prejudiced by adjudication of his claim at this time.  

Applicable Legal Principles

Under 38 U.S.C.A. § 111 (West 2014), VA may make payments for travel expenses incurred within the United States to help veterans and other persons obtain care of services of the Veterans Health Administration (VHA).  This part does not cover payment of emergency transportation of veterans for nonservice-connected conditions in non-VA facilities when the payment for transportation is covered under 38 U.S.C.A. § 1725 (Millenium Bill Act).  38 C.F.R. § 70.1 (2015).

Under 38 C.F.R. § 70.4, VA will approve payment for beneficiary travel if:

(1)  The travel was made to obtain care of services for a person who is eligible for beneficiary travel payments under § 70.10;

(2)  The travel was in conjunction with care or services for which such person was eligible under the laws administered by VA; 

(3)  Application was made in accordance with § 70.20; 

(4)  All the requirements of this part for payment are made; and,

(5)  Any failure to obtain the care or services was due to actions by officials of VA or persons acting on behalf of VA.

The provisions of 38 C.F.R. § 70.4 are conjunctive, not disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (holding that the use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision had to be met).  Compare Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that only one disjunctive "or" requirement had to be met in order for an increased rating to be assigned). Accordingly, all five conditions listed in the regulation must be met.

As noted above, 38 C.F.R. § 70.4(1) establishes that a claimant must be eligible for beneficiary travel payments under 38 C.F.R. § 70.10(a), which provides that the following persons are eligible for travel payments under this part: 

(1)  A veteran who travels to or from a VA facility or VA-authorized health care facility in connection with treatment for a service-connected disability (regardless of percent of disability).

(2)  A veteran with a service-connected disability rated at 30 percent or more who travels to or from a VA facility or VA-authorized health care facility for examination, treatment or care for any condition.

(3)  A veteran who travels to a VA facility or VA-authorized health care facility for scheduled compensation and pension examination.

(4) A veteran receiving pension under 38 U.S.C.A. § 1521 who travels to or from a VA facility or VA-authorized health care facility for examination, treatment or care.

(5)  A veteran whose annual income (as determined by 38 U.S.C.A. § 1503) does not exceed the maximum annual rate of pension that the veteran would receive under 38 U.S.C.A. § 1521 (as adjusted under 38 U.S.C.A. § 5312) if the veteran was eligible for pension and travels to or from a VA facility or VA-authorized health care facility for examination, treatment or care.

(6)  A veteran who travels to or from a VA facility or VA-authorized health care facility for examination, treatment or care, and who is unable to defray the expenses of the travel.
(7)  A member of the veteran's immediate family, a veteran's legal guardian, or a person in whose household the veteran certifies an intention to live, if such a person is traveling for consultation, professional counseling, training or mental health services concerning a veteran who is receiving care for a service-connected disability, or a member of a veteran's immediate family if such person is traveling for bereavement counseling relating to the death of such veteran in the line of duty and under circumstances not due to the veteran's own misconduct.

(8)  An attendant other than a VA employee who is accompanying and assisting a beneficiary eligible for beneficiary travel payments under this section, when such beneficiary is medically determined to require the presence of the attendant because of a physical or mental condition.

(9)  Beneficiaries of other Federal agencies, incident to medical services rendered upon requests of those agencies, subject to reimbursement agreements by those agencies.

(10)  Allied beneficiaries as defined by 38 U.S.C.A. § 109 subject to reimbursement by the government concerned.

Under 38 C.F.R. § 70.10(b), for purposes of this section the term "examination, treatment or care" means the care or services provided under the Medical Benefits Package in 38 C.F.R. § 17.38.

Under 38 C.F.R. § 79.10(c), a beneficiary shall be considered unable to defray the expenses of travel if the beneficiary:

(1)  Has an income for the year (as defined under 38 U.S.C.A. § 1503) immediately preceding the application for beneficiary travel that does not exceed the maximum annual rate of pension that the beneficiary would receive under 38 U.S.C.A. § 1521 (as adjusted under 38 U.S.C.A. § 5312) if the beneficiary were eligible for pension that year; or, 

(2)  Is able to demonstrate that due to circumstances such as loss of employment, or incurrence of a disability, his or  her income in the year of travel will not exceed the maximum annual rate of pension that the beneficiary would receive under 38 U.S.C.A. § 1521 (as adjusted under 38 U.S.C.A. § 5312) if the beneficiary were eligible for pension; or,

(3)  Has a service-connected disability rated at least 30 percent; or, 

(4)  Is traveling in connection with treatment of a service-connected disability.

Evidence and Analysis

The factual background in this case is not in dispute.  On August 9, 2009, the Veteran was transported by ambulance from Lake Regional Hospital to Truman VA Hospital.  The reason for the transportation was the Veteran's complaint of fever and chills following recent prostate biopsy; urinary sepsis was feared.  The ambulance record states the Veteran was moved to the VA facility at his request and also states the VA facility agreed to accept the Veteran for treatment.  On arrival at the VA facility the Veteran was admitted for treatment of urosepsis.  

At the time the claimed transportation was performed, the Veteran was not service-connected for a prostate cancer; his only service-connected disabilities were bilateral hearing loss, rated as 10 percent disabling, and tinnitus, rated as noncompensable.  The AOJ denied entitlement to payment or reimbursement of medical transportation expenses because none of the requirements of 38 C.F.R. § 70.10 were met.

However, the Veteran subsequently submitted a claim for service connection for prostate cancer, and service connection was eventually granted for prostate cancer effective from August 21, 2009, the date the claim was received.  The Veteran argues through his representative that transportation should now be approved because the underlying prostate cancer is now a service-connected disability and thus meets the eligibility requirement under 38 C.F.R. § 70.10(a)(1).  Further, the disability has been rated higher than 30 percent, and the Veteran argues through his representative that he should be considered unable to defray the expenses of travel under the provisions of 38 C.F.R. § 79.19(c).

The Board has carefully considered the Veteran's argument, but finds the Veteran was not transported for treatment of a service-connected disability within the meaning of the statute and the implementing regulation.  The expenses were incurred on August 9, 2009, and VA received the Veteran's claim for service connection for prostate cancer benefits on August 21, 2009.  The Board notes that 38 C.F.R. § 70.2 (definitions) does not define "service-connected disability."  However, 38 U.S.C.A. § 111(b)(1)(A) and 38 C.F.R. § 70.10(a)(1) both specify that travel must be in connection with treatment for a service-connected disability; as such, travel reimbursement may not be considered for anything other than an injury or disease for which service connection is currently in effect.  This interpretation is reinforced by the proviso in the regulation that transportation may be authorized "regardless of percentage of disability," which demonstrates in context that the sentence is intended to apply to disabilities for which service connection is currently in effect and for which a disability rating has been assigned.  Thus, per the plain meaning of the statute and the implementing regulation, the Veteran's claimed transportation was not in connection with treatment for a service-connected disability.  Further, none of the alternative requirements cited in 38 C.F.R. § 70.10(a) are met in that at the time the service was provided the Veteran was not rated at 30 percent or more for service-connected disabilities, was not receiving VA pension benefits and was not traveling in relation to a VA compensation and pension examination.  The Veteran has not asserted, and the evidence of record does not suggest, that his income was or is below the VA pension rate or that he was or is unable to defray the cost of the transportation.  

The Veteran contends on appeal that transportation costs should be paid or reimbursed because he called the VA facility and spoke to a physician who "authorized" such transportation.  The Board observes that the Veteran may have thought, in good faith, that the reported "go ahead" of a VA physician constituted authorization by VA to utilize transportation at VA expense, but this belief does not show entitlement to the benefit claimed.  In the similar case of Smith (Thomas) v. Derwinski, 2 Vet. App. 378 (1992), the claimant asserted that private medical treatment he obtained was "pre-authorized" because his treating VA physician had told him that arrangements were made for him to be treated at the outside hospital.  However, the Court held that the advice of a doctor to go to a non-VA hospital - even when actually given - was not the specific type of authorization contemplated by the regulation.  Smith, 2 Vet. App. 378-79.  The Veteran appears to be advancing an equitable argument that he relied to his detriment on the "authorization" by the VA physician, but the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board also observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith (Edward) v. Derwinski, 2 Vet. App. 429, 432-33.  

In sum, while the Board is sympathetic toward the Veteran, the Board is bound by law, and its decision is dictated by the relevant statutes and regulations.  In this case the statutes and regulations, fairly construed, establish that the Veteran is not legally eligible to receive payment or reimbursement of medical transportation expenses incurred on August 9, 2009.  Accordingly, the claim must be denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

        
ORDER

Payment or reimbursement of medical transportation expenses incurred on August 9, 2009, is denied.


____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


